TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 7, 2013



                                      NO. 03-11-00890-CV


                                   Juan A. Tellez, Appellant

                                                v.

                 Robin Allen Reid and Crete Carrier Corporation, Appellees




         APPEAL FROM 274TH DISTRICT COURT OF COMAL COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
     DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE ROSE




THIS CAUSE having this day come to be considered, and the Court being of the opinion that it

is without jurisdiction of the cause and that the appeal should therefore be dismissed for want of

jurisdiction.   IT IS ACCORDINGLY ordered that the appeal is dismissed for want of

jurisdiction. It is FURTHER ordered that the appellant pay all costs relating to this appeal, both

in this Court and the court below, and that this decision be certified below for observance.